Vientos

> Neuquinos

—— Parques Edlicos ——

) Client. Vientos Neuquinos1S.A.
Location. Bajada Colorada - Neuquén Province

Date: March 21st , 2014

Report. LBB PEVN 001-14

Biota Base Line Wind
Energy Park Vientos Neuquinos I

‘WY Scudelati & Asociados

Asesores

)& Vientos
GF Neuquinos

‘G

Cient. Vientos Net

INDEX

1 INTRODUCED AND NATIVE FLORA 3
1.1 LOCATION OF THE MONITORING SITES 3
1.2 INVESTIGATION METHODOLOGY 4
1.3 ANALYSIS METHODOLOGY 4
1.4 SPECIES FILES 7
1.5INDICATORS 11
2 INTRODUCED AND NATIVE FLORA 23
2.1 LOCATION OF THE MONITORING SITES 23
2.2 FILES OF THE REPRESENTATIVE FAUNA 24
3 CONCLUSIONS 26

4 BIBLIOGRAPHY 27

24th M arch, 2014 Page 2 of 27

‘G

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

Se Vientos
al Neuquinos

Client. Vientos Neuquinos S.A.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

1 INTRODUCED AND NATIVE FLORA

1.1 LOCATION OF THE MONITORING SITES

In the following table are indicated the monitoring points selected for the present field study.

FL1 39°43'36.47"S 69°49'3.05"W
FL2 39°44'10.62"S 69°49'25.79"W
FL3 39°44'28.88"S 69°50'6.82"W
FL4 39°44'23,39"'S 69°48'21.11"W
FLS 39°45'2.89"S 69°47'54.67"W
FL6 39°44'25.68"S 69°46'12.66"W
FL7 39°44'3.81"S 69°45'19.00"W
FL8 39°%44'45,99"S 69°45'14.31"W
FLO 39°45'26.01"S 69°45'30.95"W
FL10 39°45'19.98"S 69°43'57.63"W
FL1i1 39°46'8.05"S 69°44'35.57"W
FL12 39°46'11.58"S 69°%43'30.74"W
FL 13 39°44'37.13"S 69°44'44.76"W

Table 01. LOCATION OF THE MONITORING SITES

24th M arch, 2014

Page 3 of 27

ry Environmental Impact Study
7a Wind Energy Park Vientos be Vientos

™ N fi
Neuquinos IAddendum Pn a
Glient. Vientos Neuquinos TSA LBB PEVN 001-14
Author Scudelati & Asociados SRL www.scudelati.com.ar

Google

Picture 01 LOCATION OF THE MONITORING SITES

1.2 INVESTIGATION METHODOLOGY

During the field study there were established 13 monitoring sites representative of the area

of study.

Sampling sectors were delimited in lots of 4 meters by 4 meters (16m2 area)

1.3 ANALYSIS METHODOLOGY

On each lot different indicators were established to get information about:

‘w Coverage Coverage Percentage Indicator
w Diversity Specific richness, Simpsoon Index, Shannon-Wiener Index and Diversity
Numbers by Hill.

~w Equitability. Abundance Indicators, Relative Abundance, Pielou Index and Hill Index

24th M arch, 2014 Page 4 of 27
Se Vientos
GP Neuquinos

‘G

it. Vientos Neuquin LBB PE

1-14

uthor Scudela los SRL

Below it is given a short description of each of the indicators and their use.

1.3.1_ COVERAGE INDEX

Coverage Percentage This indicator helps to identify the coverage of different species on
the monitoring lot and to establish the percentage of soil without coverage. From here the
potential affectation that actions like pickling and/or grubbing might have over the native

flora.

1.3.2 EQUITIVITY INDEX

Abundance (ni) It permits the census in the lot to establish the quantity of
exemplars by species found,

Relative abundance (pi). It permits to establish the relation between the number of
exemplars of a species in particular (ni) and the number of total exemplars (N) found in a
monitoring lot.

Pielou Index (J). This index permits to establish the equitability in a specific way It takes
values between o and 1 where 1 refers to more biodiversity in the case that all the species

were the same number of individuals (Moreno, 2001)

Where: H is the Shannon-Wiener Index and S is the Specific richness

Hill’s Equitability (E). It combines the results of the information obtained by the Shannon-

Wiener Index and by Simpson Index using Hill’s Numbers

24th M arch, 2014 Page 5 of 27

Ne Vientos
Be Neuquinos

LBB

1-14

E=No/ Ni

Where: N2 y N1 are Hill’s numbers

1.3.3 DIVERSITY INDICATORS

Especific Richness (S) It is the total number of species present in the monitoring site. It is

understood that higher the value, the maximum diversity the site has.

Simpson Index (D) It established the diversity including in one value the specific richness

and equitability.

Shannon- Wiener Index(H). It helps to determine the diversity of an area of study

adjusting it to the relative abundance value using its same logarithm .

)
Hill’s Diversity numbers As away to establish comparable indicators in units (numbers of

species) Hill’s diversity numbers will be used where:

No=S
Ni=e"
N2=D~

1

These numbers measure the effective number of especies present in a sample and are a
measure of the degree of distribution of the relative abundances among the species.

Nois the total number in the sample; Ni is the number of abundant species and Nz is the
number of very abundant species

24th M arch, 2014 Page 6 of 27

‘G

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

> Vientos
Neuquinos

lent. Vientos Neuquinos ISA.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

1.4 SPECIES FILES

Below are the study files of the frequent especies found in the monitoring lots

Ficha de relevamiento de campo

Nombre cientifico. Atriplex lampa

Nombre vulgar. Zampa

Familia. Amaranthaceae

Comentarios. Arbusto hasta 1,50 mde
alto, esférico y ramoso, copa
densa, tallo estriado, hojas pequefias y

angostas de color grisaceas.

Es muy frecuente en las regiones
éridas de la Argentina. Ocupa sitios
marginales, en suelos arenosos o
pedregosos, banquinas y canteras.

Detalle

24th M arch, 2014

Page 7 of 27

‘G

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

> ca
Neuquinos

lent. Vientos

Neuquinos ISA.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

F

Ficha de relevamiento de campo

Nombre cientifico. Grindelia chiloensis

Nombre vulgar. Botén de oro, melosa

Familia, Asteraceae

Comentarios. Mata ramificada de 30 a 80
cm de alto, con gran cantidad de hojas en
los tallos, mas concentradas en la

base. Produce una resina lechosa y
pegajosa en la superficie de sus hojas y
frutos. Se multiplica por gajos y divisién
de matas. Esta especie coloniza
rapidamente los suelos removidos y
erosionados. Las flores son de color
amarillo y se agrupan en capitulos
solitarios,

icha de relevamiento de campo

Nombre cientifico. Condalia microphylia
Nombre vulgar. Piquillin

Familia. Rhamnaceae

Comentarios. Arbusto de 0,5 a2 mde
altura, de ramas espinosas. Es una
especie abundante y se distingue
facilmente de otros arbustos por su
color verde oscuro. Hojas reducidas y
con forma de elipse, dispuestas muy
préximas entre si en las ramas. Es una
especie endémica de Argentina.

24th Ma

rch, 2014

Page 8 of 27

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

lent. Vientos Neuquinos ISA.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Ficha de relevamiento de camry

Nombre cientifico. Chuquirage erinacea
Nombre vulgar. Chilladora

Familia. Asteraceae

Comentarios. Arbusto de hasta 1,5 m de
altura. Erguido con ramas erectas. Hojas
alternas a lo largo del tallo, lineales con
forma de aguja y espinosas en la punta de
las ramas. Flores de color amarillo
rodeadas por una corona de hojitas duras
y doradas. Especie endémica de
Argentina

Ficha de releyamiento de campc

Nombre cientifico. Monttea aphylia

Nombre vulgar. Matasebo

Familia. Scrophulariaceae

‘Comentarios. Arbusto lefioso de hasta 3
m de alto, de color verde oscuro, con
famas aguzadas hasta espiniformes y
corteza exfoliable de color

amarillento. Hojas pequefias caducas y
solamente en brotes muy tiernos. Esta
especie se distribuye en el centro de la
Argentina y norte de la Patagonia.

24th M arch, 2014

Page 9 of 27

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

lent. Vientos Neuquinos ISA.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Ficha de relevamiento de camp

/ >
Nombre cientifico. Ephedra chilensis \

Nombre vulgar. Pingo-Pingo

Familia. Ephedraceae

Comentario. Especie arbustiva con
ramitas jovenes erguidas, de 1 a 2,5 mm
de diametro, por lo general decusadas,
verdosas 0 con la parte central y basal
de la vaina algo abultadas y castafias
cuando se secan. Plantas muy
resistentes a la sequia.

Ficha de relevamiento de campc

Nombre cientifico. Stipa speciosa
Nombre vulgar. Coiron amargo

Familia. Poaceae

Comentarios. Planta perenne con forma
de coirén de entre 30 y 60 cm de altura
Posee laminas verde amarillentas, duras,
glabras. Sus vainas son de color ladrillo
con ligula pestafiosa. Sus

hojas son agresivas, sumamente
pinchudas.

24th March, 2014

Page 10 of 27

Environmental Impact Study
Wind Energy Park Vientos Se Vientos
Neuquinos IAddendum OF tevaeinne
Client. Vientos Neuquinos IS.A. LBB PEVN 001-14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

| Nombre cientifico. Fabiana peckii
Nombre vulgar. Fabiana
Familia. Solanaceae

Comentarios. Arbusto de 50-200 cm
altura. Tallos hojosos a laxamente
hojosos. Ramas jévenes brillantes,
resinosas, pubescentes, glabrescentes o
glabras, Hojas de 2,5-7 mm, lineares a
estrechamente obovadas.

1.5 INDICATORS

1.5.1 COVERAGE

Below there is a graph that indicates the percentage of coverage by identified species in
each one of the lots and the percentage of soil without coverage.

8.00 9
% 6.00% Atrplex lampa

Grindelia

™ chiloensis nn
Grindelia chiloensis
Chuquiraga

erinacea M onttea
3.00

% aphylla Bare soil

2 arch, Page 11 of 27
Graph 01. Coverage Percentage- Flora 1.

24th M arch, 2014 Page 12 of 27
‘G

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

Se Vientos
@P Neuquinos

Client. Vientos Neuquinos I S.A.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

m Condalia
microphyl

mann

mAtriplez lampa

m Fabiana

m peckki nn

m Stipa

m speciosa

m™nn

Graph 02 Coverage Percentage-— Flora 2.

Condalia
microphyla Stipa

m speciosa

m Carex sp.

m= Grindelia chiloensis

mnn

mw Atriplex lampa

m Aphedra

= chilensis Bare

= soil

Graph 03. Coverage Percentage- Flora 3.

24th M arch, 2014

Page 13 of 27

‘G

Environmental Impact Study evi
jentos

Wind Energy Park Vientos
Neuquino:
Neuquinos IAddendum PF teeniios

Client. Vientos Neuquinos S.A.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Monttea aphyla
Grindelia
chiloensis Atriplex
lampa

nn

Carex sp.

Bare soil

Graph 04. Coverage Percentage- Flora 4.

m Grindelia chiloensis
m= Monttea aphyla
m Codalia
m microphylla nn
m Fabiana
m peckki Carex
/ sp.
Bare soil

24th M arch, 2014

Graph 05 Coverage Percentage-— Flora 5.

Page 14 of 27

‘G

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

sm Vientos
@ Nevauinos

Client. Vientos Neuquinos S.A.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

& >

m Prosopis alpataco
mu Grindelia

mu chiloensis Atriplex
m lampa Ephedra

m chilensis Carex sp.
=nn

» Bare soil

Graph 06 Coverage Percentage-— Flora 6.

m Atriplex lampa

m Prosopis alpataco
m Chugiraga

m erinacea Carex sp.
mu Grindelia

m chiloensis Stipa

© speciosa Bare soil

Graph 07. Coverage Percentage- Flora 7.

24th M arch, 2014

Page 15 of 27

‘G

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

S isan

Client. Vientos Neuquinos S.A.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

11%

Grindelia chiloensis
mAtripex lampa
m Prosopis alpataco
m Condalia
m microphyla Carex
msp.
m Stipa speciosa
m|nn
m= Ephedra

9
1% = chilensis Bare
soil
Graph 08 Coverage Percentage Flora 8.
3% m Condalia

= microphyla nn

m Prosopis
malpataco Atriplex
mlampann
mGrindelia

m chiloensis M onttea
m aphyla Carex sp.

» Bare soil

Graph 09 Coverage Percentage-— Flora 9.

24th M arch, 2014

Page 16 of 27

‘G

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

Se Vientos
GP Neuquinos

Client. Vientos Neuquinos S.A.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

1%

mnn
m Monttea aphyla
m Condalia
m microphyla Atriplex
mlampa
m=nn
m Stipa speciosa
m Prosopis alpataco
m Grindelia
» chiloensis Carex
sp.
Bare soil

Graph 10 Coverage Percentage- Flora 10.

30%

2%

24th M arch, 2014

21
%

15
%

32

%

Monttea aphyla
Atriplex lampa
Grindelia
chiloensis Carex
sp.

Bare soil

Page 17 of 27

Graph 11. Coverage Percentage— Flora 11.

24th M arch, 2014 Page 18 of 27
°F, Environmental Impact Study
Y Wind Energy Park Vientos > PA eases

Neuquinos IAddendum

Client. Vientos Neuquinos S.A. LBB PEVN 001-14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar
Condalia
mmicrophyla

m Grindelia chiloensis
m Prosopis alpataco
mw Atriplex lampa
mnn

mnn

m Grindelia

= chiloensis

m= Monttea

~ aphyla Carex
sp.
nn

Bare soil

Graph 12 Coverage Percentage- Flora 12.

Grindelia chiloensis
mw Atripex lampa
m Prosopis alpataco
m Condalia
m microphyla Carex
msp.
m Prosopis
malpataco nn

= Bare soil

24th March, 2014 Page 19 of 27

Graph 13 Coverage Percentage- Flora 13.

24th M arch, 2014 Page 20 of 27
G

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

Vientos
Neuquinos

Client. Vientos Neuquinos S.A.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www

scudelati.com.ar

4.4.3. Diversity

Below are indicated in numerical form for each one of the lots the different indexes
determined about diversity

Richness (S) 6
Simpson Index (D) 0.5117 0.0069 0.0025 0.4900 0.0100 0.0011 0.0011
Shannon Index(H). 1.0635 0.2071 0.1498 0.2497 0.2303 0.1134 0.1134
No 6.0
Ni 2.9
N2 2.0

Richness (S)

‘Simpson Index (D)

Shannon Index(H).

Richness (S)

‘Simpson Index (D)

Shannon Index(H).

Richness (S) 5
Simpson Index (D) 0,2193 0.0807 0.0418 0.0466 0.0418 0.0083
Shannon Index(H). 1.5557 0.3575 0.3246 -0.3310 0.3246 0.2180
No 5.0
Na 47
N2 4.6
24th March, 2014 Page 21 of 27

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

Vientos
Neuquinos

S

Client. Vientos Neuquinos S.A.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Richness (S) 6
Simpson Index (D) 0.3128 0.0453 0.0041 0.2395 0.0005 0.0072 0.0163
Shannon Index(H). 1.4090 -0.3293 0.1756 0.3497 0.0819 0.2097 0.2628
No 6.0
Ni 41
N2 3.2
Richness (S) 6
Simpson Index (D) 0.1498 0.0044 0.0228 0.0288 0.0649 0.0200 0.0089
Shannon Index(H). 1.6137 -0.1795 0.2854 0.3011 0.3484 0.2767 0.2227
No 6.0
Ni 5.0
N2 6.7
Richness (S) 6
Simpson Index (D) 0.2015 0.0190 0.0669 0.0428 0.0003 0.0297 0.0428
Shannon Index(H). 1.6480 0.2732 0.3498 0.3260 0.0700 0.3031 0.3260
No 6.0
Ni 5.2
N2 5.0

Richness (S) 8
‘Simpson Index (D) 0.2158 0.1385 0.0438 0.0087 coos? [0000s [0.0022 | 0.0089 [0.0087
Shannon Index(H). 1.7739 -0.3679 0.3273 02209 | -02209 [| -00875 | 0.1427 | -0.1858 | -0.2209

No EX)

Ni 59

Na 46

Richness (S) 8
‘Simpson Index (D) 0.1574 0.0044 0.0228 0.0288 0.0649 0.0200 0.0089 0.0032 0.0044
Shannon Index(H). 1.9557 0.1795 0.2854 0.3011 0.3484 0.2767 0.2227 0.1625 0.1795

No 8.0
Ni 71
No 6.4
24th March, 2014 Page 22 of 27

Environmental Impact Study
Wind Energy Park Vientos > Vientos

Ne uit
Neuquinos I Addendum a
Client. Vientos Neuquinos IS.A. LBB PEVN 001-14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar
Richness (S) 9
Simpson Index (D) 0.1630 0.0443 0.0054 0.0160 0.0028 0.0040 0.0443 0.0018 0.0443 0.0001
‘Shannon Index(H). 1.9483 0.3280 0.1922 0.2613 0.1550 0.1744 0.3280 0.1334 0.3280 0.0479
No 9.0
Nt 7.0
Nz 61
Richness (S) 4
Simpson Index (D) 0.3878 0.0400 0.0522 0.2947 0.0008
Shannon Index(H). 1.0925 -0.3219 -0.3374 -0.3316 -0.1016
No 4.0
Na 3.0
N2 2.6
Richness (S) 9
‘Simpson Index (D) 0.1868 0.0162 0.0212 0.1193 0.0003 0.0013 0.0030 0.0053 0.0083 0.0119
Shannon Index(H). 1.9123 0.2624 0.2804 0.3672 0.0729 0.1205 0.1587 0.1906 0.2180 0.2417
No 9.0
Nt 68
Nz 54
Richness (S) 7
Simpson Index (D) 0.2603 0.0253 0.0331 0.1865 0.0005 0.0021 0.0046 0.0083
Shannon Index(H). 1.5926 0.2925 0.3100 0.3626 0.0860 0.1405 0.1831 0.2180
No 7.0
Na 49
N2 3.8

4.4.4, Equitability.

Below are indicated in numerical form for each one of the lots the different indexes
determined about equitability

‘Abundance (ni) 10 84 12 4 4 120
Relative abundance (pi). 8.3% 5.0% 70.0% 10.0% 3.3% 3.3%
Pielou Index (J). 0.59

24th March, 2014 Page 20 of 27

Environmental Impact Study
Wind Energy Park Vientos > ines,

Neuquinos IAddendum

lent. Vientos Neuquinos IS.A. LBB PEVN 001-14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar
‘Abundance (ni)
Relative abundance (pi) ae as = Em Em on aa aie
Pielou Index 0). O91
Hill Index (E) 082

‘Abundance (ni)

Relative abundance (pi) | __98% 282% 1% 28.2% 74.1% 74.1% 42%
Pielou index Q)- 087
HillsIndex (E) 0.88

Abundance (ni) 19 18
Relative abundance (pi). 28.4% 20.5% 21.6% 20.5% 9.1% l
Pielou Index (3). 0.97
Hill's Index (E). 7.09
‘Abundance (ni) 10 3 23 1 4 6 47
Relative abundance (pi). 21.3% 6.4% 48.9% 2.1% 8.5% 128% |
Pielou Index (3). 0.79
Hill's Index (E). 0.78
‘Abundance (ni) 3 6 4 3B 1 47
Relative abundance (pi). zi oh 6.4% 12.8% 8.5% 27.7% 2.1%
Pielou Index (3). 0.90
Hill's Index (E). 0.78
‘Abundance (ni) 15 12 1 10 12 58
Relative abundance (pi). B. on 25.9% 20.7% 17% 17.2% 20.7%
Pielou Index (3). 0.92
ill’s Index (E). 1

‘Abundance (ni)

Rélative abundance (pi) | __37.2%% 20.5% 33% 3% 23% 4% 70% 3%
Pielou Index Q)- 0.85
Hills Index (E) 079

‘Abundance (ni)

Relative abundance (pi) | 66% 15.1% 17.0% 25.5% 14.2% 2.4% 37% sam |
Pielou Index (0) 094
Hillstndex (@) 030

24th March, 2014 Page 21 of 27
Environmental Impact Study
Wind Energy Park Vientos > ines,

Neuquinos IAddendum

LBB PEVN 001-14

www.scudelati.com.ar

lent. Vientos Neuquinos ISA.
Author Scudelati & Asociados S.R.L

‘Abundance (ai) 20 7 12 5 6 20 4 20 1 95

Relative abundance (i |__21.1% 7% 2.6% 53% 63% 2% 2% 21% im |
Pielou index Q). 0.88
Hills index (E) 087
‘Abundance (ni) 19 1 35
Relative abundance (pi). 54.3% 2.9%
Pielou Index (3). 0.79
Hill's Index (E). 0.86
‘Abundance (ni) 3 4 5 6 55
Relative abundance (i) 55% 73% 31% 0% |

Pielou dex O)
Hil's index (E)

‘Abundance (ni)

Relative abundance (pi).
Pielou thdex ()
Hill's index (E).

24th March, 2014 Page 22 of 27
Y

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

Vientos

@F Neuquinos

Client. Vientos Neuquinos S.A.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

2 INTRODUCED AND NATIVE FLORA

2.1 LOCATION OF THE MONITORING SITES

During the field investigation in the areas the following species were identified in the

area of study.

MONITO Coordinates

RING

POINT LATITUD LONGITUD
FA1 39°43'40.14"S 69°49'6.84"W
FA2 39°44'36.69"S 69°49'35.00"W
FA3 39°44'2.07"S 69°47'57.22"W
FA4 39°45'4.98"S 69°47'37.39"W
FAS 39°44'42.05"S 69°46'38.80"W
FA6 39°44'7.90"S 69°45'29.37"W
FA7 39°44'52.19"S 69°45'12.24"W
FA8 39°46'3.63"S 69°44'40.27"W

Picture 02. LOCATION OF THE MONITORING SITES

Goc gle

24th M arch, 2014

Page 23 of 27

‘G

Environmental Impact Study
Wind Energy Park Vientos
Neuquinos IAddendum

Sei

lent. Vientos Neuquinos ISA.

LBB PEVN 001-14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Dolichotis patagonum Patagonic hare Faeces 1
Lama guanicoe Guanaco Faeces 2
Equus ferus caballus Criollo Horse Watching 2
Zenaida auriculata Dove Watching 3
Rhea pennata Choique Watching 2

Table 02. Identified species Indicators

2.2 FILES OF THE REPRESENTATIVE FAUNA

Down are the files of the identified species with picture information that gives
evidence of their presence in the field

Nombre cientifico. Lepus europaeus

Nombre vulgar. Liebre europea

Lista Roja de la UICN. Preocupacion menor

Comentarios. Especie _introducida.
Mamifero que mide aproximadamente
30 cm de altura, con un peso corporal
promedio de entre 3 y 4 kg. El pelaje es
marron mezciado con amarillo y gris,
blanquecino en la parte ventral del
cuerpo y la parte interior de las patas. La

cola es oscura en Ia parte dorsal y blanca

en la ventral. i

24th M arch, 2014

Page 24 of 27

2 Environmental Impact Study
7a Wind Energy Park Vientos > a.

Neuquinos IAddendum

lent. Vientos Neuquinos ISA. LBB PEVN 001-14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

amiento de cai

Nombre cientifico. Lama guanicoe

Nombre vulgar. Guanaco

Comentarios, Es un herbivoro rumiante
de cabeza pequefia, orejas largas
terminadas en punta y facilmente
moéviles. Su pelaje es lanoso, largo,
grueso y espeso de color pardo oscuro a
Tojizo, con tonos blancos en las flancos,
vientre, y parte inferior del cuello. EI
peso oscila entre los 70 y 100 kg. Habita
en las llanuras aridas y pedregosas y en
las grandes alturas cercanas a las nieves
eternas .

24th March, 2014 Page 25 of 27

Se Vientos
GP Neuquinos

‘G

t. Vientos Neuquin

ir Scudela

3 CONCLUSIONS

Considering the vegetation observed, represent 65% of average coverage It could be
determined that the vegetation corresponds to that of the Biogeographic Province of the
Monte, with bushes and herbaceous type and predominant species of the genre Prosopis

alpataco, Monttea aphyla, Atriplex lampa and Grindelia chiloensis.

With respect to the fauna, 10 individuals were identified through the identification of their

faeces and direct watching.

24th M arch, 2014 Page 26 of 27
Ne Vientos
GP Neuquinos

LBB -14

4 BIBLIOGRAPHY:

~~ Lloyd and Ghelardi. 1964 Journal of Animal Ecology. 33:217-225.
Moreno, C.E. 2001 Métodos para medir la biodiversidad M&T SEA, vol.1.
Coedicién: SEA, CYTED & ORCYT-UNESCO. Montevideo. 84p.

Peet, R.K. 1974 The measurement of species diversity. Rev. Ecol.
Syst. 5:285-307.

PIELOU, An Introduction to Mathematical Ecology, 1969.

€

€

€

Websites

www .lista-planear.org

www. floraargentina.edu.ar

w

Ww

~~ www.cricyt.edu.ar
~~ www.iucnredlist.org
w

www.sib.gov.ar

24th M arch, 2014 Page 27 of 27

